Citation Nr: 1637191	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

Throughout the appeal period, there was no evidence of forward flexion of the spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in July 2008.  

The duty to assist has also been satisfied in this case.  The Veteran has submitted written statements in support of his claim.  A review of the claims file shows that RO has obtained the Veteran's service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him a VA compensation examination, including for medical opinion that was needed concerning the severity of the Veteran's lumbosacral strain.  

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was last examined by VA in 2008, which included joint testing for pain on active and passive motion.  While there was no indication whether it was in weight or nonweight-bearing, a remand to obtain a retrospective opinion on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what motion, in weight-bearing and nonweight-bearing, was in 2008.  See Soyini v. Derwinski, 
1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The 2008 VA examination contains the pertinent information allowing VA to analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given this, the Board is satisfied that the examination findings contained in the record are sufficient to allow VA to adjudicate the disability under the rating criteria for the spine. 

VA has attempted to schedule the Veteran for several subsequent examinations since 2008, most recently in September 2012.  However, the Veteran has cancelled each examination for various reasons.  The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case by submission to a VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Moreover, in a statement dated in January 2013, the Veteran's representative stated that the Veteran wished his appeal to be forwarded to the Board for adjudication.  

All known and available records relevant to the issue on appeal have been obtained and associated with the virtual record; and neither the Veteran nor his representative has contended otherwise.  VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

II. Analysis

The Veteran's claims file is entirely electronic, so paperless, and in deciding this claim the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  All reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran seeks entitlement to an evaluation in excess of 20 percent for his lumbosacral strain, which has been rated under Diagnostic Codes 5237.   

Under Diagnostic Codes 5237 (lumbosacral strain) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  And an even higher 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Note (5) in DCs 5235-5242 additionally explains that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Throughout the appeal period there was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Notably, on VA examination in July 2008, there was pain on  active and passive range of motion, but motion was still possible to as follows: flexion to 90 degrees; extension to 30 degrees; and bilateral lateral flexion and rotation to 30 degrees.  There was pain after repetitive use; however, there was no additional loss of motion on repetitive use of the joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. at 206-7.  There was no evidence of lack of endurance, fatigue, weakness or incoordination of the spine due to the service-connected spine disability.  Id.  The examiner noted the Veteran's impression of the extent of additional limitation of motion or other functional impairments were moderate during flare-ups, but he was still able to do all of his activities of daily living.  He just simply decreased his chores and activities requiring standing.  He increased mobility over being sedentary.  The examiner noted that the Veteran failed to report for x-ray imaging on two occasions.  The only report available to the examiner at the time was from 1996, which showed multi-level degenerative joint disease (DJD).  

VA outpatient treatment records dated between 2009 and 2014 contain complaints of back pain.  There was no specific range of motion studies provided. 

The Veteran's complaints of pain are clearly accounted for in the current 20 percent rating, given that his forward flexion of the thoracolumbar spine was greater than 60 degrees and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7; Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (holding that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable Diagnostic Code); Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991) (finding that when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion).

Throughout the appeal period, the evidence does not show spine disability productive of symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome.  While there was radiographic evidence of narrowing of disc space on a September 2009 magnetic resonance imaging (MRI) and the Veteran asserted in his substantive appeal that he had four incapacitating episodes since December 2008, there has been no medical evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  38 C.F.R. § 4.71a;  See also July 2008 report of VA examination.   

The evidence also does not show any bowel or bladder impairment.  The Board is aware the Veteran was diagnosed with lumbosacral radiculitis in July 2009; however, the Veteran is also service-connected for residuals of fracture, left lower extremity with common peroneal nerve involvement and reflex sympathetic dystrophy.  There are no medical opinions of record that indicate whether there is overlapping symptomatology, i.e. it is unclear whether the symptoms experienced are in fact neurological manifestations related to the service-connected lumbosacral strain.  As noted at the outset, the Veteran failed to report for multiple scheduled examinations, findings from which could have shed light on whether there exists further symptomatology warranting separate evaluations.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbosacral strain,  the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected lumbosacral strain varied to such an extent that ratings greater or less than those currently assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected lumbosacral strain was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal period, there was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability rating assigned.  Evaluations in excess of those assigned are provided for certain manifestations of thoracolumbar spine disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003- 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran has also been granted service connection for: residuals of fracture, left lower extremity with common peroneal nerve involvement and reflex sympathetic dystrophy; temporomandibular joint syndrome;  bursitis of the right hip; and retro patellar pain syndrome of the right knee associated with the left lower extremity disability.  The medical and treatment records do not reflect that the Veteran's service-connected lumbosacral strain results in further disability when looked at in combination with the Veteran's other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected lumbosacral strain renders him unable to obtain or retain substantially gainful employment.  On the most recent VA examination in 2008, the examiner noted the Veteran had been retired since 1997.  In his substantive appeal, the Veteran indicated that he began working after the examination to make ends meet due to an unforeseen illness with his wife.  He noted that he had to increase his medication in order to walk and was unable to lift, sit or stand for any length of time, but he did not indicate that he was unable to retain the employment or missed work (the days reported as missed were on active duty).  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to a rating in excess of 20 percent for lumbosacral strain, there is no 
reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral strain is denied


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


